DETAILED ACTION
This Office action is in response to original application filed on 11/08/2019.
Claims 1-15 are pending. Claims 1-15 are rejected.
Claims 1 and 9 have been indicated to be independent.
Claim 15 is currently being interpreted as an independent claim and not a claim dependent on claim 9, as it recites “A computer network comprising the apparatus according to claim 9, further comprising a database…”

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/08/2019, 09/11/2020, 01/27/2021, and 10/25/2021 were filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
NPL Reference #1 of IDS 11/08/2019 and NPL Reference #1 of IDS 10/25/2021 have been considered despite not being fully in English.
NPL References #2-3 of IDS 01/27/2021 have not been considered; although they are the cited documents in the NPL Reference #1, JPO “Notice of Reasons for Rejection,” the quality and language of the references has resulted in them not being considered at this time.


Examiner Notes
FIG. 3 recites “generating rounting,” which appears to be a typographical error.
Appropriate correction may be required.

Claim Objections
Claim 7 is objected to for its lack of ending punctuation. Appropriate correction is required.

Statutory Review under 35 USC § 101
Claims 1-8 are directed towards a method and have been reviewed.
Claims 1-8 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, specifically involving the orchestration of data processing processes into orchestrated data processing processes in a product model data environment.
Claims 9-14 are directed toward a system and have been reviewed.
Claims 9-14 appear to be statutory under 35 USC § 101, as it invokes 35 U.S.C. 112(f). A claim that properly recites a means-type limitation cannot be software per se because it necessarily includes the processor along with the special programming that accomplishes the function.
Claims 9-14 are also statutory as they perform the method of claims 1-5 and 7, which are a method directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 15 appears to be statutory under 35 USC § 101, as it invokes 35 U.S.C. 112(f). A claim that properly recites a means-type limitation cannot be software per se because it necessarily includes the processor along with the special programming that accomplishes the function.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 9-14 and 15 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “configuration module,” “semantic module,” “orchestration module,” “transformation module,” coupled with functional language “configure,” “semanticize,” “orchestrate,” and “transform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 9-14 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there appears to be no actual corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation, as will be addressed below in accordance with 35 U.S.C. 112(b).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-14 and 15 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
None of the modules appear to have corresponding structure in the specification. There is no mention of hardware throughout the specification or other terms understood to be hardware (such as the term “CPU” or anything involving “non-transitory” or the exclusion of “transitory” signals, provided for exemplary purposes only). The term “software” is mentioned once in reference to the “software module process” of FIG. 3.

Regarding claim 15, in addition to the elements from claim 9 that it is purported to recite, neither the “computer network” nor the “database” are shown in the instant specification to provide the required structure or material to the function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7; 9-10, 13-14; and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al., U.S. Patent Application Publication No. 2016/0012028 (hereinafter Schubert) in view of Zolla et al., U.S. Patent Application Publication No. 2017/0091388 (published March 30, 2017; hereinafter Zolla).

Regarding claim 1, Schubert teaches:
A method for generating neutral data for a product specification, (Schubert FIG. 3A, ¶ 0087: the operations producer 297 receives an input that includes file data 215A ... and outputs a list of operations (e.g., operations list 216 or combined operations list 218) that describes all the supported operations present in the file data 215A; the operations list 216 or the combined operations list 218 are a lingua franca between the operations producer 297 and the operations consumer 299)
the method being carried out in a computer network and the method comprising the following method steps: (Schubert FIG. 1, ¶ 0027: a content management system 100; these entities of the system 100 are communicatively coupled via a network 105)
configuring (S1) and providing the product specification; (Schubert ¶ 0100-0102: On the left- and right-hand side of FIG. 4 are depicted two different types of inputs [shows providing] for the design time module 206; On the right-hand side of FIG. 4 is a first format 410A schema and a second format 410B schema; FIG. 4: "Format Schema may be a formal grammar that defines all possible valid documents" [shows a specification]; see FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching a "product" specification]; see also ¶ 0161: The first application 195 has a first format and the second application 197 has a second format; enable the applications 195, 197 to exchange a macro without knowledge or coordination between the applications 195, 197. The macro may be configured to modify content [interpreted as "configuring" a product specification])
semantizing (S2) product model data for a plurality of different product specifications from a database into semantized product model data, (Schubert FIG. 4, ¶ 0101-0102: On the right-hand side of FIG. 4 is a first format 410A schema and a second format 410B schema; FIG. 4: "Format Schema may be a formal grammar that defines all possible valid documents" [shows input of a plurality of specifications]; ¶ 0104-0108: The design time module 206 now identifies the semantic components in the schemas that are required to support these user scenarios [these steps for analysis and semantic component identification result in a mapping, showing semantizing into semantized data]; FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching "product" model data])
the database providing a plurality of product model data… (Schubert ¶ 0082: the operations producer 297 is a sub-module of the run time module 204; FIG. 3A, ¶ 0083: A first input 370 which the operations producer 297 may receive is first file data 215A. The file data 215A is data describing a file having a first file format; see Schubert FIG. 1 comprising first server 101 comprising content module 199, shown in FIG. 2 to further comprise run time module 204; see Schubert ¶ 0030: The first server 101 may include a database or any other persistent storage [Schubert, with its first server comprising a database and capable of inputting file data, is thus interpreted as relevant to the claimed 'database providing a plurality of ... data']; FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching "product" model data])
orchestrating (S3) data processing processes of the product model data into orchestrated data processing processes; and (Schubert FIG. 14, ¶ 0162 teaches a macro associated with transformation: A user creates 1402 a first macro for the first application 195 having a first format; The first content module 199A may create 1406 an operations list 216 (or combined operations list 218) describing the macro. The first content module 199A may create the operations list using a first components digest 212A and a first properties digest 214A selected by the first content module 199A based on the schema or format of the macro; see later in ¶ 0162: The user may provide an input to execute the macro in the second application 197; the second content module 199B may use the operations list 216 (or combined operations list 218) to generate signals or commands that are transmitted to the second application 197; the signals or commands may be configured to achieve the functionality of the first macro in the second application [the macro functionality is relevant to the claimed 'orchestrated' processes])
transforming (S4) of the semantized product model data using the orchestrated data processing processes based on the configured product specification to the neutral data of the product specification. (Schubert FIGs. 3, FIG. 3A, ¶ 0084: The operations producer 297 may transform the supported operations present in the file data 215A to an operations list 216 based on the components digest 212A and the properties digest 214A [shown in ¶ 0059-0060 to be different for each different supported format]; see then ¶ 0087: outputs a list of operations (e.g., operations list 216 or combined operations list 218) that describes all the supported operations present in the file data 215A; the operations list 216 or the combined operations list 218 are a lingua franca [showing neutrality] between the operations producer 297 and the operations consumer 299; see also relevant ¶ 0162: create the operations list ... based on the schema or format of the macro)
Schubert does not expressly disclose the bolded elements within the claim limitation comprising the database providing a plurality of product model data by variant modeling.
However, Zolla teaches this by teaching the following:
the database providing a plurality of … data by variant modeling; (Zolla ¶ 0007: generate and store data in various data model regimes, many of which are not standardized or are variants of a standard; ¶ 0051: produce, store, or otherwise utilize data having a somewhat standard data model, such as HL7, or some variant thereof; interpret the data model for each data source 203(a)-(c), so that the various tasks and processes described herein may be performed, regardless of the particular data model of the source application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the transformation to a transformable operations list for documents shown in Schubert with the ability to interpret data models for disparate data sources regardless of the data model of the source shown in Zolla.
In addition, both of the references (Schubert and Zolla) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as allowing translation or transformation between data formats, models, and the like.
Motivation to do so would be to fortify the teachings of Schubert regarding performing a transformation of file data or user inputs to a common language with the teachings of Zolla regarding format-independent data source processing. Motivation to do so would also be to store data in a way that may be outputted according to any data model, able to provide for error correction and detection, and achieve an output of the data formatted according to any number of data models for analytics systems as seen in Zolla (¶ 0006).

Regarding claim 9, Schubert teaches:
An apparatus for generating neutral data in a computer network, the apparatus comprising: (Schubert FIG. 1, ¶ 0027: a content management system 100; these entities of the system 100 are communicatively coupled via a network 105; FIG. 3A, ¶ 0087: the operations producer 297 receives an input that includes file data 215A ... and outputs a list of operations (e.g., operations list 216 or combined operations list 218) that describes all the supported operations present in the file data 215A; the operations list 216 or the combined operations list 218 are a lingua franca between the operations producer 297 and the operations consumer 299)
a configuration module adapted to configure and provide a product specification; (Schubert ¶ 0100-0102: On the left- and right-hand side of FIG. 4 are depicted two different types of inputs [shows providing] for the design time module 206; On the right-hand side of FIG. 4 is a first format 410A schema and a second format 410B schema; FIG. 4: "Format Schema may be a formal grammar that defines all possible valid documents" [shows a specification]; see FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching a "product" specification]; see also ¶ 0161: The first application 195 has a first format and the second application 197 has a second format; enable the applications 195, 197 to exchange a macro without knowledge or coordination between the applications 195, 197. The macro may be configured to modify content [interpreted as "configuring" a product specification])
a semantic module adapted to semanticize product model data for a plurality of different product specifications into semantized product model data from a database coupled to the computer network, (Schubert FIG. 4, ¶ 0101-0102: On the right-hand side of FIG. 4 is a first format 410A schema and a second format 410B schema; FIG. 4: "Format Schema may be a formal grammar that defines all possible valid documents" [shows input of a plurality of specifications]; ¶ 0104-0108: The design time module 206 now identifies the semantic components in the schemas that are required to support these user scenarios [these steps for analysis and semantic component identification result in a mapping, showing semantizing into semantized data]; FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching "product" model data])
the database comprising a plurality of product model data… (Schubert ¶ 0082: the operations producer 297 is a sub-module of the run time module 204; FIG. 3A, ¶ 0083: A first input 370 which the operations producer 297 may receive is first file data 215A. The file data 215A is data describing a file having a first file format; see Schubert FIG. 1 comprising first server 101 comprising content module 199, shown in FIG. 2 to further comprise run time module 204; see Schubert ¶ 0030: The first server 101 may include a database or any other persistent storage [Schubert, with its first server comprising a database and capable of inputting file data, is thus interpreted as relevant to the claimed 'database providing a plurality of ... data']; FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching "product" model data])
an orchestration module adapted to orchestrate data processing processes of the product model data into orchestrated data processing processes; and (Schubert FIG. 14, ¶ 0162 teaches a macro associated with transformation: A user creates 1402 a first macro for the first application 195 having a first format; The first content module 199A may create 1406 an operations list 216 (or combined operations list 218) describing the macro. The first content module 199A may create the operations list using a first components digest 212A and a first properties digest 214A selected by the first content module 199A based on the schema or format of the macro; see later in ¶ 0162: The user may provide an input to execute the macro in the second application 197; the second content module 199B may use the operations list 216 (or combined operations list 218) to generate signals or commands that are transmitted to the second application 197; the signals or commands may be configured to achieve the functionality of the first macro in the second application [the macro functionality is relevant to the claimed 'orchestrated' processes])
a transformation module adapted to transform semantized product model data to the neutral data of the product specification by means of the orchestrated data processing processes based on the configured product specification. (Schubert FIGs. 3, FIG. 3A, ¶ 0084: The operations producer 297 may transform the supported operations present in the file data 215A to an operations list 216 based on the components digest 212A and the properties digest 214A [shown in ¶ 0059-0060 to be different for each different supported format]; see then ¶ 0087: outputs a list of operations (e.g., operations list 216 or combined operations list 218) that describes all the supported operations present in the file data 215A; the operations list 216 or the combined operations list 218 are a lingua franca [showing neutrality] between the operations producer 297 and the operations consumer 299; see also relevant ¶ 0162: create the operations list ... based on the schema or format of the macro)
Schubert does not expressly disclose the bolded elements within the claim limitation comprising the database comprising a plurality of product model data by variant modeling.
However, Zolla teaches this by teaching the following:
the database comprising a plurality of … data by variant modeling; (Zolla ¶ 0007: generate and store data in various data model regimes, many of which are not standardized or are variants of a standard; ¶ 0051: produce, store, or otherwise utilize data having a somewhat standard data model, such as HL7, or some variant thereof; interpret the data model for each data source 203(a)-(c), so that the various tasks and processes described herein may be performed, regardless of the particular data model of the source application) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system comprising transformation to a transformable operations list for documents shown in Schubert with the system comprising interpretation of data models for disparate data sources regardless of the data model of the source shown in Zolla.
In addition, both of the references (Schubert and Zolla) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as allowing translation or transformation between data formats, models, and the like.
Motivation to do so would be to fortify the teachings of Schubert regarding performing a transformation of file data or user inputs to a common language with the teachings of Zolla regarding format-independent data source processing. Motivation to do so would also be to store data in a way that may be outputted according to any data model, able to provide for error correction and detection, and achieve an output of the data formatted according to any number of data models for analytics systems as seen in Zolla (¶ 0006).



Regarding claim 15, Schubert teaches:
A computer network comprising the apparatus according to claim 9, (Schubert FIG. 1, ¶ 0027: a content management system 100; these entities of the system 100 are communicatively coupled via a network 105)
[the entirety of claim 9 has been replicated below]
An apparatus for generating neutral data in a computer network, the apparatus comprising: (Schubert FIG. 1, ¶ 0027: a content management system 100; these entities of the system 100 are communicatively coupled via a network 105; FIG. 3A, ¶ 0087: the operations producer 297 receives an input that includes file data 215A ... and outputs a list of operations (e.g., operations list 216 or combined operations list 218) that describes all the supported operations present in the file data 215A; the operations list 216 or the combined operations list 218 are a lingua franca between the operations producer 297 and the operations consumer 299)
a configuration module adapted to configure and provide a product specification; (Schubert ¶ 0100-0102: On the left- and right-hand side of FIG. 4 are depicted two different types of inputs [shows providing] for the design time module 206; On the right-hand side of FIG. 4 is a first format 410A schema and a second format 410B schema; FIG. 4: "Format Schema may be a formal grammar that defines all possible valid documents" [shows a specification]; see FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching a "product" specification]; see also ¶ 0161: The first application 195 has a first format and the second application 197 has a second format; enable the applications 195, 197 to exchange a macro without knowledge or coordination between the applications 195, 197. The macro may be configured to modify content [interpreted as "configuring" a product specification])
a semantic module adapted to semanticize product model data for a plurality of different product specifications into semantized product model data from a database coupled to the computer network, (Schubert FIG. 4, ¶ 0101-0102: On the right-hand side of FIG. 4 is a first format 410A schema and a second format 410B schema; FIG. 4: "Format Schema may be a formal grammar that defines all possible valid documents" [shows input of a plurality of specifications]; ¶ 0104-0108: The design time module 206 now identifies the semantic components in the schemas that are required to support these user scenarios [these steps for analysis and semantic component identification result in a mapping, showing semantizing into semantized data]; FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching "product" model data])
the database comprising a plurality of product model data… (Schubert ¶ 0082: the operations producer 297 is a sub-module of the run time module 204; FIG. 3A, ¶ 0083: A first input 370 which the operations producer 297 may receive is first file data 215A. The file data 215A is data describing a file having a first file format; see Schubert FIG. 1 comprising first server 101 comprising content module 199, shown in FIG. 2 to further comprise run time module 204; see Schubert ¶ 0030: The first server 101 may include a database or any other persistent storage [Schubert, with its first server comprising a database and capable of inputting file data, is thus interpreted as relevant to the claimed 'database providing a plurality of ... data']; FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching "product" model data])
an orchestration module adapted to orchestrate data processing processes of the product model data into orchestrated data processing processes; and (Schubert FIG. 14, ¶ 0162 teaches a macro associated with transformation: A user creates 1402 a first macro for the first application 195 having a first format; The first content module 199A may create 1406 an operations list 216 (or combined operations list 218) describing the macro. The first content module 199A may create the operations list using a first components digest 212A and a first properties digest 214A selected by the first content module 199A based on the schema or format of the macro; see later in ¶ 0162: The user may provide an input to execute the macro in the second application 197; the second content module 199B may use the operations list 216 (or combined operations list 218) to generate signals or commands that are transmitted to the second application 197; the signals or commands may be configured to achieve the functionality of the first macro in the second application [the macro functionality is relevant to the claimed 'orchestrated' processes])
a transformation module adapted to transform semantized product model data to the neutral data of the product specification by means of the orchestrated data processing processes based on the configured product specification. (Schubert FIGs. 3, FIG. 3A, ¶ 0084: The operations producer 297 may transform the supported operations present in the file data 215A to an operations list 216 based on the components digest 212A and the properties digest 214A [shown in ¶ 0059-0060 to be different for each different supported format]; see then ¶ 0087: outputs a list of operations (e.g., operations list 216 or combined operations list 218) that describes all the supported operations present in the file data 215A; the operations list 216 or the combined operations list 218 are a lingua franca [showing neutrality] between the operations producer 297 and the operations consumer 299; see also relevant ¶ 0162: create the operations list ... based on the schema or format of the macro)
further comprising a database … adapted to generate the plurality of product model data… (Schubert ¶ 0082: the operations producer 297 is a sub-module of the run time module 204; FIG. 3A, ¶ 0083: A first input 370 which the operations producer 297 may receive is first file data 215A. The file data 215A is data describing a file having a first file format; see Schubert FIG. 1 comprising first server 101 comprising content module 199, shown in FIG. 2 to further comprise run time module 204; see Schubert ¶ 0030: The first server 101 may include a database or any other persistent storage [Schubert has its first server comprising a database and capable of inputting file data]; FIGs. 15-18, ¶ 0164 teach a first content 1500 within a start document: the middle paragraphs contains an image component which is referenced from the Internet, using the hypothetical locator "http://home/pic.png." [FIGs. 17-18 show an image of a fork; Schubert reciting documents of this nature means Schubert is interpreted as teaching "product" model data])
Schubert does not expressly disclose the bolded elements within the claim limitation comprising the database comprising a plurality of product model data by variant modeling.
Schubert further does not expressly disclose a database having a web-based and/or interactive product configurator adapted to generate the plurality of product model data by the variant modelling.
However, Zolla teaches this by teaching the following:
the database comprising a plurality of … data by variant modeling; (Zolla ¶ 0007: generate and store data in various data model regimes, many of which are not standardized or are variants of a standard; ¶ 0051: produce, store, or otherwise utilize data having a somewhat standard data model, such as HL7, or some variant thereof; interpret the data model for each data source 203(a)-(c), so that the various tasks and processes described herein may be performed, regardless of the particular data model of the source application) 
Zolla further teaches:
…a database having a web-based and/or interactive product configurator adapted to generate the plurality of … data by the variant modelling. (Zolla ¶ 0038: the clearinghouse service 101 may comprise any number of master repositories 115 or instances of cloud-based master repositories 115; see Zolla ¶ 0039 reciting teachings relevant to the claimed "web-based and/or product configurator": The clearinghouse service 101 may comprise a webserver software module (webserver 117); host an interactive web portal [shows interactivity] accessible to various client devices; the webserver 117 may be configured to display various data records associated with the clearinghouse service 101 through a series of webpages; the webserver may generate interactive webpages displaying to an administrator device 119 inbound records, schema files, records in a queuing or intermediate database, records in a domain repository 113, and/or records in a master repository 115; ¶ 0051 explains involvement of 'variant modeling': produce, store, or otherwise utilize data having a somewhat standard data model, such as HL7, or some variant thereof) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system comprising transformation to a transformable operations list for documents shown in Schubert with the system comprising interpretation of data models for disparate data sources regardless of the data model of the source shown in Zolla.
In addition, both of the references (Schubert and Zolla) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as allowing translation or transformation between data formats, models, and the like.
Motivation to do so would be to fortify the teachings of Schubert regarding performing a transformation of file data or user inputs to a common language with the teachings of Zolla regarding format-independent data source processing. Motivation to do so would also be to store data in a way that may be outputted according to any data model, able to provide for error correction and detection, and achieve an output of the data formatted according to any number of data models for analytics systems as seen in Zolla (¶ 0006).


Regarding claim 5, Schubert in view of Zolla teaches all the features with respect to claim 1 above including:
wherein the product model data is semantized for the plurality of different product specifications based on an entity relationship model. (Schubert FIG. 5 teaches performing mappings [relevant to the claimed "entity relationship model"]; see Schubert ¶ 0111-0115: the design time module 206 identifies 510 the root component element and other related elements mapped to the semantic component; each semantic component is associated with one or more adjacent XML elements that form a semantic unit; ¶ 0116: For each semantic component, the design time module 206 maps 512 the attributes of the semantic component to the properties 512 of the semantic component; ¶ 0120: the design time module 206 maps 514 the semantic components associated with the application user scenario and the properties associated with the application user scenario to each operation necessary to achieve that application user scenario; Schubert teaches the claimed 'plurality of different product specifications' through the plurality of input format schemas in FIG. 4)

Regarding claim 13, Schubert in view of Zolla teaches all the features with respect to claim 9 above including:
wherein the semantic module is adapted to semanticize the product model data for the plurality of different product specifications based on an entity relationship model. (Schubert FIG. 5 teaches performing mappings [relevant to the claimed "entity relationship model"]; see Schubert ¶ 0111-0115: the design time module 206 identifies 510 the root component element and other related elements mapped to the semantic component; each semantic component is associated with one or more adjacent XML elements that form a semantic unit; ¶ 0116: For each semantic component, the design time module 206 maps 512 the attributes of the semantic component to the properties 512 of the semantic component; ¶ 0120: the design time module 206 maps 514 the semantic components associated with the application user scenario and the properties associated with the application user scenario to each operation necessary to achieve that application user scenario; Schubert teaches the claimed 'plurality of different product specifications' through the plurality of input format schemas in FIG. 4)

Regarding claim 6, Schubert in view of Zolla teaches all the features with respect to claim 1 above including:
wherein the variant modeling is provided by a web-based and/or interactive product configurator. (Zolla ¶ 0039 recites teachings relevant to the claimed "web-based and/or product configurator": The clearinghouse service 101 may comprise a webserver software module (webserver 117); host an interactive web portal [shows interactivity] accessible to various client devices; the webserver 117 may be configured to display various data records associated with the clearinghouse service 101 through a series of webpages; the webserver may generate interactive webpages displaying to an administrator device 119 inbound records, schema files, records in a queuing or intermediate database, records in a domain repository 113, and/or records in a master repository 115; ¶ 0051 explains involvement of 'variant modeling': produce, store, or otherwise utilize data having a somewhat standard data model, such as HL7, or some variant thereof)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the client devices in the content management system of Schubert as modified with the webserver software capabilities tied to the client devices of Zolla.
Motivation to do so would be to improve the functioning of Schubert as modified involving its client interfaces with the ability in Zolla to generate interactive webpages displaying desired information.

Regarding claim 7, Schubert in view of Zolla teaches all the features with respect to claim 1 above.
Schubert teaches:
wherein the neutral data is provided in a neutral data format, (Schubert FIG. 3A, ¶ 0087: the operations producer 297 receives an input that includes file data 215A ... and outputs a list of operations (e.g., operations list 216 or combined operations list 218) that describes all the supported operations present in the file data 215A; the operations list 216 or the combined operations list 218 are a lingua franca between the operations producer 297 and the operations consumer 299)
Zolla teaches:
wherein the neutral data format is (i) an XML format; and/or (ii) a platform-independent data format; and/or (iii) an implementation-independent data format; and/or (iv) an M2M data format (Zolla ¶ 0042 teaches an XML format [thus teaching the claim limitation due to the "and/or" language being interpreted as "'and' or 'or'" and ultimately being alternative "or" language]: a data source 103 may include a data repository 123 storing records according to any number of data formats (e.g., XML, RSS, SQL, text file, RSS) and/or data models (e.g., HL7, CCD, Delta, customized model)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the memory comprising at least operations lists/combined operations lists in Schubert as modified with the functioning of the data sources of Zolla.
Motivation to do so would be to improve the functioning of Schubert as modified involving its operations list/combined operations list with the ability in Zolla to store records according to any number of data formats or data models.


Regarding claim 14, Schubert in view of Zolla teaches all the features with respect to claim 9 above.
Schubert teaches:
wherein the apparatus is adapted to provide the neutral data in a neutral data format, (Schubert FIG. 3A, ¶ 0087: the operations producer 297 receives an input that includes file data 215A ... and outputs a list of operations (e.g., operations list 216 or combined operations list 218) that describes all the supported operations present in the file data 215A; the operations list 216 or the combined operations list 218 are a lingua franca between the operations producer 297 and the operations consumer 299)
Zolla teaches:
the neutral data format comprising (i) an XML format; and/or (ii) a platform-independent data format; and/or (iii) an implementation-independent data format; and/or (iv) an M2M data format (Zolla ¶ 0042 teaches an XML format [thus teaching the claim limitation due to the "and/or" language being interpreted as "'and' or 'or'" and ultimately being alternative "or" language]: a data source 103 may include a data repository 123 storing records according to any number of data formats (e.g., XML, RSS, SQL, text file, RSS) and/or data models (e.g., HL7, CCD, Delta, customized model)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the memory comprising at least operations lists/combined operations lists in Schubert as modified with the data sources of Zolla.
Motivation to do so would be to improve the functioning of Schubert as modified involving its operations list/combined operations list with the ability in Zolla to store records according to any number of data formats or data models.

Regarding claim 10, Schubert in view of Zolla teaches all the features with respect to claim 9 above including:
wherein the apparatus is formed as a distributed computer network. (Schubert ¶ 0050: The communication unit 245 also provides other conventional connections to a network for distribution of data using standard network protocols including TCP/IP, HTTP, HTTPS, and SMTP, etc.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Zolla in further view of Krishnan et al., U.S. Patent Application Publication No. 2013/0325789 (hereinafter Krishnan).

Regarding claim 2, Schubert in view of Zolla teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the method is executed by distributed processing in the computer network.
However, Krishnan teaches:
wherein the method is executed by distributed processing in the computer network. (Krishnan ¶ 0039: some or all aspects of the enterprise system 104 may be virtualized (e.g., using a virtual machine implemented via software) and/or implemented via a cloud-based architecture with computing and storage systems that are dynamically scalable and distributed across the network 102) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the computer network shown in Schubert as modified with the virtualization or cloud-based architecture shown in Krishnan.
In addition, both of the references (Schubert as modified and Krishnan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing semantic-based mapping of elements.
Motivation to do so would be to improve the functioning of Schubert as modified with the dynamically scaled and distributed elements of the network shown in Krishnan.

Claims 3-4, 8; and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Zolla in further view of Bliss et al., U.S. Patent Application Publication No. 2017/0351226 (hereinafter Bliss).

Regarding claim 3, Schubert in view of Zolla teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the product specification is at least one of the following:
i) a customer-specific product specification; and/or
(ii) a stock product specification; and/or
(iii) a new product specification.
However, Bliss teaches this by teaching the following:
wherein the product specification is at least one of the following: i) a customer-specific product specification; and/or (ii) a stock product specification; and/or (iii) a new product specification. (Bliss FIGs. 5-6, ¶ 0060-0064, ¶ 0060: the industrial data indexing system 502 automatically inventories a customer's industrial environment by discovering the industrial assets in use and their associated available data items [shows 'customer-specific' as in the claims; fully teaches the limitation due to the "at least one" language and the "and/or" language] ; ¶ 0064: the discovery agents can transform the collected data to a format understandable by the indexing system 502 (e.g., extensible markup language or other format), and the indexing system 502 can index this transformed data using a common indexing format compatible with the common search platform || see also Bliss ¶ 0060: Industrial data indexing system 502 can also discover relevant data on data sources residing on the external networks 514, including but not limited to device or machine vendor documentation, relevant online knowledgebase articles, vendor product release information, etc.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the analysis of incoming file data or user inputs associated with a client as in Schubert as modified with the functioning of the various external data sources and customer environments available in Bliss.
In addition, both of the references (Schubert as modified and Bliss) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining client-side information and utilizing it to facilitate further analysis.
Motivation to do so would be to fortify the functioning of Schubert as modified involving an operations list used for transformation to desired data with the functioning in Bliss involving a federated data model used for location of desired transformed data. Motivation to do so would also be to improve the functioning of Schubert as modified involving its semantic analysis of data associated with construction of components and property digests, used to create an operations list for transformation, with the functioning associated with the various fields of data being input during the functioning of Bliss.

Regarding claim 11, Schubert in view of Zolla teaches all the features with respect to claim 9 above but does not expressly disclose:
wherein the configuration module is adapted to transform, as the product specification:
i) a customer-specific product specification; and/or
(ii) a stock product specification; and/or
(iii) a new product specification.
However, Bliss teaches this by teaching the following:
wherein the configuration module is adapted to transform, as the product specification: i) a customer-specific product specification; and/or (ii) a stock product specification; and/or (iii) a new product specification. (Bliss FIGs. 5-6, ¶ 0060-0064, ¶ 0060: the industrial data indexing system 502 automatically inventories a customer's industrial environment by discovering the industrial assets in use and their associated available data items [shows 'customer-specific' as in the claims; fully teaches the limitation due to the "and/or" language] ; ¶ 0064: the discovery agents can transform the collected data to a format understandable by the indexing system 502 (e.g., extensible markup language or other format), and the indexing system 502 can index this transformed data using a common indexing format compatible with the common search platform || see also Bliss ¶ 0060: Industrial data indexing system 502 can also discover relevant data on data sources residing on the external networks 514, including but not limited to device or machine vendor documentation, relevant online knowledgebase articles, vendor product release information, etc.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system comprising analysis of incoming file data or user inputs associated with a client as in Schubert as modified with the various external data sources and customer environments available in Bliss.
In addition, both of the references (Schubert as modified and Bliss) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining client-side information and utilizing it to facilitate further analysis.
Motivation to do so would be to fortify the system of Schubert as modified involving an operations list used for transformation to desired data with the system in Bliss involving a federated data model used for location of desired transformed data. Motivation to do so would also be to improve the system of Schubert as modified involving its semantic analysis of data associated with construction of components and property digests, used to create an operations list for transformation, with the various fields of data being input during the functioning of Bliss.

Regarding claim 4, Schubert in view of Zolla teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein configuring (S1) and providing the product specification is performed by a web configurator, a web shop, a simulation system, an enterprise resource planning system, a production control system, or an assembly auxiliary machine.
However, Bliss teaches:
wherein configuring (S1) and providing the product specification is performed by a web configurator, a web shop, a simulation system, an enterprise resource planning system, a production control system, or an assembly auxiliary machine. (Bliss ¶ 0044: the diagnosis and maintenance system indexes data from multiple sources both across the industrial facilities and external to the facility, including but not limited to industrial controllers … industrial safety systems … system inventory management systems, computer-based control applications (e.g., enterprise resource planning systems, batch process management systems, etc.), batch software, product control software [this passage teaches at least an "enterprise resource planning system" and is interpreted as teaching a "production control system"; thus Bliss teaches the entire claim limitation due to the alternative "or" language]; see this in light of ¶ 0060-0064 showing the relation between the sources such as in ¶ 0044 and the recording of information and the multi-facility analysis being performed: Each discovery agent 518 traverses the network on which it is deployed and discovers data sources ... and the data items available on each data source; Industrial data indexing system 502 records the indexed information (that is, the discovered plant-wide data items and their relationships) as a federated data model 202; System 302 also allows client device 522 to access results of generated by analysis component 314 (not shown in FIG. 5) based on multi-facility analysis performed on the data model 202 [the recordation as a federated data model and allowing it to be remotely accessed and searched in this passage is relevant to the claimed 'configuration' and 'provision' of a 'product specification']) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the analysis of incoming file data or user inputs associated with a client as in Schubert as modified with the functioning of the various external data sources and customer environments available in Bliss.
In addition, both of the references (Schubert as modified and Bliss) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining client-side information and utilizing it to facilitate further analysis.
Motivation to do so would be to fortify the functioning of Schubert as modified involving an operations list used for transformation to desired data with the functioning in Bliss involving a federated data model used for location of desired transformed data. Motivation to do so would also be to improve the functioning of Schubert as modified involving its semantic analysis of data associated with construction of components and property digests, used to create an operations list for transformation, with the functioning associated with the various fields of data being input during the functioning of Bliss.

Regarding claim 12, Schubert in view of Zolla teaches all the features with respect to claim 9 above but does not expressly disclose:
wherein the configuration module is adapted to perform configuration and provision of the product specification by a web configurator, a web shop, a simulation system, an enterprise resource planning system, a production control system, or an assembly auxiliary machine.
However, Bliss teaches:
wherein the configuration module is adapted to perform configuration and provision of the product specification by a web configurator, a web shop, a simulation system, an enterprise resource planning system, a production control system, or an assembly auxiliary machine. (Bliss ¶ 0044: the diagnosis and maintenance system indexes data from multiple sources both across the industrial facilities and external to the facility, including but not limited to industrial controllers … industrial safety systems … system inventory management systems, computer-based control applications (e.g., enterprise resource planning systems, batch process management systems, etc.), batch software, product control software [this passage teaches at least an "enterprise resource planning system" and is interpreted as teaching a "production control system"; thus Bliss teaches the entire claim limitation due to the alternative "or" language]; see this in light of ¶ 0060-0064 showing the relation between the sources such as in ¶ 0044 and the recording of information and the multi-facility analysis being performed: Each discovery agent 518 traverses the network on which it is deployed and discovers data sources ... and the data items available on each data source; Industrial data indexing system 502 records the indexed information (that is, the discovered plant-wide data items and their relationships) as a federated data model 202; System 302 also allows client device 522 to access results of generated by analysis component 314 (not shown in FIG. 5) based on multi-facility analysis performed on the data model 202 [the recordation as a federated data model and allowing it to be remotely accessed and searched in this passage is relevant to the claimed 'configuration' and 'provision' of a 'product specification']) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system comprising analysis of incoming file data or user inputs associated with a client as in Schubert as modified with the various external data sources and customer environments available in Bliss.
In addition, both of the references (Schubert as modified and Bliss) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining client-side information and utilizing it to facilitate further analysis.
Motivation to do so would be to fortify the system of Schubert as modified involving an operations list used for transformation to desired data with the system in Bliss involving a federated data model used for location of desired transformed data. Motivation to do so would also be to improve the system of Schubert as modified involving its semantic analysis of data associated with construction of components and property digests, used to create an operations list for transformation, with the various fields of data being input during the functioning of Bliss.

Regarding claim 8, Schubert in view of Zolla teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein for orchestrating (S3) the data processing processes the data processing services of a production plant and/or a backend system of the computer network are orchestrated.
However, Bliss teaches:
wherein for orchestrating (S3) the data processing processes the data processing services of a production plant and/or a backend system of the computer network are orchestrated. (Bliss ¶ 0049 teaches data processing processes associated with a production plant of the computer network [fully teaching the claims due to the "and/or" language being essentially "'and' or 'or'" and thus existing as alternative "or" language]: Transform component 306 can be configured to transform and tag the data discovered by the discovery component prior to indexing; tagging the discovered data with relevant contextual information--e.g., a plant, production area, machine, or device on which the data was discovered; see also relevant ¶ 0068-0071: an interface display or dashboard to the client device 406 when the client device requests access to the system 302; Example search terms may include identifiers of specific devices or machines, names of production areas within one or more of the plant facilities 520; the diagnosis and maintenance system 302 can also perform cross-facility analysis on the data model 202 and generate statistics or recommendations based on results of the analysis ... analysis component 314 may compare performance metrics across similar automation systems (e.g., controlled machines, production lines, workcells, etc.) at different plant facilities) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the analysis on determined data models in Schubert as modified with the functioning of the client interfaces and cross-facility analyses performable in Bliss.
In addition, both of the references (Schubert as modified and Bliss) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining client-side information and utilizing it to facilitate further analysis.
Motivation to do so would be to improve the functioning of Schubert as modified involving its semantic analysis of data with the interface and the functioning associated with the various fields of data being input during the functioning of Bliss.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 8, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164